Order denying motion to punish defendant for contempt reversed upon the law and the facts, with ten dollars costs and disbursements, and motion . granted, with ten dollars costs. That the amount of alimony claimed is due and unpaid is undisputed. Defendant’s sole claim in relation thereto is that plaintiff agreed to waive the payment of this alimony if the defendant supported their child. That claim has already been decided adversely to the defendant upon a motion to docket judgment for the unpaid alimony. (See opinion of Mr. Justice Carswell, 127 Misc. 313.) No appeal was taken from the order entered thereon, and that question is, therefore, res adjudicata. Kelly, P. J., Jaycox, Manning, Kapper and Lazansky, JJ., concur.